department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l april number release date postf-164802-01 cc psi b7 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel industry programs large and mid-size business cc lm nr dal attn todd a ludeke from associate chief_counsel passthroughs and special industries cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer a date date date date date date issue ein whether taxpayer may value only the portion of a timber property affected by an ice storm for purposes of determining a casualty_loss under sec_165 whether taxpayer who harvested timber from a timber property that had been adversely affected by an ice storm may take into account the condition of the harvested timber as if it were harvested before the ice storm for purposes of sec_631 postf-164802-01 conclusion taxpayer may not value only the portion of a timber property affected by an ice storm for purposes of determining a casualty_loss under sec_165 taxpayer who harvested timber from a timber property that had been adversely affected by an ice storm may take into account the condition of the harvested timber as if it were harvested before the ice storm for purposes of sec_631 facts taxpayer is an integrated forest products company using a calendar_year for tax purposes taxpayer operates paper mills and lumber mills on date an ice storm completely destroyed or adversely affected the condition of several hundred acres of taxpayer’s timber taxpayer determined that the depletion block consisting of a acres of timber was its single identifiable property sip for purposes of determining any casualty_loss under sec_165 taxpayer determined the timber volume contained in the affected trees before the ice storm and the remaining timber volume contained in the affected trees after the ice storm then taxpayer calculated a loss for pine pulpwood pine sawtimber hardwood pulpwood and hardwood sawtimber by taking the difference between the fair_market_value for the volume of timber for each before the ice storm and the reduced fair_market_value reduced to reflect the impact of the ice storm on the quality of the affected trees for the remaining volume of timber for each after the ice storm for taxable years ending date date date and date taxpayer had a sec_631 election in effect taxpayer calculated its sec_631 gain by taking the difference between the fair_market_value for the remaining timber volume contained in the affected trees based on the condition the timber was in before the ice storm on date and the adjusted_basis taxpayer used the proceeds from the sec_631 hypothetical sale of timber to plant new plantations taxpayer deferred the sec_631 gain as an involuntary_conversion under sec_1033 taxpayer transferred the remaining timber to taxpayer’s mills law and analysis i sec_165 casualty losses sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that postf-164802-01 the deduction shall be limited to inter alia casualty losses sec_165 defines casualty losses as losses arising from fire storm shipwreck or other_casualty sec_1_165-1 provides in part that to be allowable as a deduction under sec_165 a loss must be actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_1_165-1 sec_1_165-1 provides that the amount of loss allowable as a deduction under sec_165 shall not exceed the amount prescribed by sec_1_1011-1 as the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 provides that in the case of any casualty_loss whether or not incurred_in_a_trade_or_business or in any transaction entered into for profit the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of either i the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or ii the amount of the adjusted_basis prescribed in sec_1_1011-1 for determining the loss from the sale_or_other_disposition of the property involved sec_1011 of the internal_revenue_code provides that the adjusted_basis of the property is generally the cost of such property under sec_1012 adjusted as provided in sec_1016 sec_1_165-7 provides that a loss incurred_in_a_trade_or_business or in any transaction entered into for profit shall be determined under sec_1 b by reference to the sip damaged or destroyed a taxpayer is not entitled to a casualty_loss deduction simply because some of its timber has been either completely destroyed or adversely affected by a casualty event to qualify for a casualty_loss deduction a taxpayer must demonstrate that it incurred an actual loss sec_1_165-1 under sec_1_165-7 a loss exists only if there has been a diminution in the fair_market_value of the sip 639_f2d_700 ct_cl finding that it is not enough for plaintiff to establish direct physical damage occurred to merchantable timber in order to satisfy the test for an allowable casualty_loss but plaintiff must also establish that there has been a reduction in the fair_market_value of the sip in cases involving timber the sip is as a matter of law the depletion block if the depletion block serves for commercial forest management and depletion purposes 92_f3d_1148 fed cir 39_fedclaims_478 639_f2d_700 ct_cl the depletion block is an area into which a taxpayer aggregates its timber for purposes of ensuring logical and reasonable timber valuation and tracking of the timber’s adjusted_basis see sec_1_611-3 sec_1_611-3 sets forth standards by which a taxpayer selects its postf-164802-01 depletion block for example a taxpayer may choose a depletion block based on manufacturing points geographical or political boundaries or management areas id taxpayer determined that a depletion block consisting of a acres was its sip accordingly taxpayer must determine whether there has been a diminution in value by taking the difference between the fair_market_value of the depletion block as a unitary property immediately before the ice storm and the depletion block as a unitary property immediately after the ice storm sec_1_165-7 and i see also 39_fedclaims_410 39_fedclaims_478 36_fedclaims_313 639_f2d_700 ct_cl ii sec_631 election to consider cutting of timber as sale_or_exchange sec_631 provides that if a taxpayer so elects on his return for a taxable_year the cutting of timber for sale or for use in the taxpayer’s trade_or_business during such year by the taxpayer who owns or has a contract right to cut such timber providing he has owned such timber or has held such contract right for a period of more than year shall be considered as a sale_or_exchange of such timber cut during such year if such election has been made gain_or_loss to the taxpayer shall be recognized in an amount equal to the difference between the fair_market_value of such timber and the adjusted_basis for depletion of such timber in the hands of the taxpayer such fair_market_value shall be the fair_market_value as of the first day of the taxable_year in which such timber is cut and shall thereafter be considered as the cost of such cut timber to the taxpayer for all purposes for which such cost is a necessary factor sec_1_631-1 provides that the fair_market_value of the timber as of the first day of the taxable_year in which such timber is cut shall be determined subject_to approval or revision by the district_director upon examination of the taxpayer’s return by the taxpayer in the light of the most reliable and accurate information available with reference to the condition of the property as it existed at that date regardless of all subsequent changes such as changes in surrounding circumstances methods of exploitation degree of utilization etc the value sought will be the selling_price assuming a transfer between a willing seller and a willing buyer as of that particular day due consideration will be given to factors and the principles involved in the determination of the fair_market_value of timber as described in the regulations under sec_611 sec_1_631-1 is an administrative provision intended to simplify and prevent multiplicity of valuations during the taxable_year see revenue revision of house hearings before the comm on ways and means 78th cong 1st sess and supplemental statement re timber tax reform submitted by the forest industries committee on timber taxation valuation and taxation taxpayer may take into account the condition of the harvested timber as if it were postf-164802-01 harvested before the ice storm for purposes of sec_631 because sec_1_631-1 requires taxpayer to determine the fair_market_value of the timber cut based on the condition of the property as it existed as of the first day of the taxable_year this office expresses or implies no opinion concerning taxpayer’s application of sec_1033 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by paul kugler associate chief_counsel passthroughs and special industries brenda stewart assistant to the branch chief branch office of associate chief_counsel passthroughs special industries
